DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-12-17 (herein referred to as the Reply) where claim(s) 1, 3-5, 8-15, 18-19 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 11, 14, 19 and 12, 15, 18
With “a communication” in the following lines:
beginning of a communication via the first radio 
before a communication is established between the first radio and the second radio
The claims recite at least two citations of “a communication” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently, when subsequent citation of “a communication” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.




35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Furman_618 (US20120040618)
Claim(s) 1, 14
Furman_618 teaches
at least a first radio and a second radio, both radios being configured to communicate with each other, A first HF radio communications device 11 and a second HF radio communications device 12 communicating between each other <FIG(s). 1; para. 0016>.
	wherein the radio communication system 
has a transmit mode in which an initial signal pattern is transmitted at the beginning of a communication via the first radio, and First radio station transmits an initial ALE signal across a particular HF frequency (channel). <FIG(s). 2, 3; para. 0019-0021>.
has a receive mode in which the initial signal pattern is received by the second radio, Second radio station constantly scan through a list of channels and stops scanning and stays on that channel until it can confirm whether or not it is the intended recipient of the call (i.e., initial signal sent by transmitting device) <FIG(s). 2; para. 0020-0021>.
wherein the initial signal pattern is transmitted before a communication is established between the first radio and the second radio, First radio station transmits an initial ALE signal across a particular HF frequency (channel) before both radios updates the communication link parameters, which implicitly includes configuring their transceivers to operate within the updated link and communicate over updated link <FIG(s). 2, 3; para. 0019-0022, 0025-0028>. 
	wherein the second radio is configured to derive at least
one communication channel parameter and The communication devices, which includes the destination device, is configured to automatically handshake to confirm that a link of sufficient quality has been established such that the link quality metric used for said confirmations functions and actions in an equivalent manner as the claimed communication channel parameter. <FIG(s). 2; para. 0020-0022>.
a radio frequency characteristic from the initial signal pattern The communication devices, which includes the destination device, is configured to automatically handshake to confirm that the channel (i.e., the specific frequency where the channel is placed) used to transmit the call and establish handshake will be used to establish the link for further communications. <FIG(s). 2; para. 0020-0022>.
wherein the radio frequency characteristic derived from the initial signal pattern is assigned to a signal bandwidth of a signal to be used for communication, by the radio communication system such that it is not necessary for the second radio to have a priori
knowledge of the signal bandwidth used by the first radio, The wideband message probe may be allocated to a bandwidth of 0-24 kHz. Accordingly, the characteristics such as available bandwidth value, a start of the available bandwidth value, and an occupancy value would be within the confines of the corresponding 0-24 kHz band. Any one of the characteristics such as available bandwidth value, a start of the available bandwidth value, and an occupancy value would be within the confines of the corresponding 0-24 kHz band is used to setup the communication link, which will be used by the two radios for communication. The receiver does not have any knowledge of what the resulting changed bandwidth will be prior to receiving the message. <FIG(s). 3; para. 0022, 0024-0029>.
wherein the second radio is configured to adjust its receiving parameters based on
the radio frequency characteristic and The communication devices, which includes the destination device, is configured to automatically handshake to confirm to the change channel (i.e., the specific frequency where the channel is placed) <FIG(s). 2; para. 0020-0022>.
the at least one communication channel parameter derived from the initial signal pattern. Both radios updates the communication link parameters, which implicitly includes configuring their transceivers to operate within the updated link, based upon the at least one channel characteristics derived from the probe such that the link quality metric used for said confirmations functions and actions in an equivalent manner as the claimed communication channel parameter. <FIG(s). 2, 3; para. 0020-0022, 0025-0028>.
Claim(s) 1, 14
Furman_618 teaches
at least a first radio and a second radio, both radios being configured to communicate with each other, A first HF radio communications device 11 and a second HF radio communications device 12 communicating between each other <FIG(s). 1; para. 0016>.
	wherein the radio communication system 
has a transmit mode in which an initial signal pattern is transmitted at the beginning of a communication via the first radio, First radio station sends, to the second radio station, a wideband message probe. For example, a chirp waveform probe. <FIG(s). 1, 2, 3; para. 0022-0025>.
has a receive mode in which the initial signal pattern is received by the second radio, and Second radio station receives, from the first radio station, the transmitted wideband message probe. <FIG(s). 1, 2, 3; para. 0022-0025>.
	wherein the second radio is configured to derive at least
one communication channel parameter and The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
a radio frequency characteristic from the initial signal pattern. The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe which is over a 24Khz band, such as a signal-to-noise ratio value, interference value, bandwidth start value which all can considered RF characteristics <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
wherein the radio frequency characteristic derived from the initial signal pattern transmitted is assigned to a signal bandwidth of a signal to be used for communication by the radio communication system such that it is not necessary for the second radio to have a priori
knowledge of the signal bandwidth used by the first radio, Wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values includes a start of the available bandwidth value, and an occupancy value. In one embodiment, at least a portion of the wideband bandwidth characteristic is used to dictate configured of a desired operable portion of a band­width of the wideband message probe and an associated frequency offset value. (e.g., 10 kHz of bandwidth is available with an offset of 7KHz). The resulting changed bandwidth to be used in not known to the receiver prior to receiving the message <FIG(s). 1, 2, 3; para. 0023-0026, 0029>.
wherein the second radio is configured to adjust its receiving parameters based on 
the radio frequency characteristic and In one embodiment, at least a portion of the wideband bandwidth characteristic is used to dictate configured of a desired operable portion of a band­width of the wideband message probe and an associated frequency offset value. (e.g., 10 kHz of bandwidth is available with an offset of 7KHz) <FIG(s). 1, 2, 3; para. 0023-0026, 0029>.
the at least one communication channel parameter derived from the initial signal pattern. The second radio station updates radio based on the least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0029>.
Claim(s) 4
Furman_618 teaches
	wherein the initial signal pattern is assigned to an initialization of the communication between both radios. The ALE signaling is initiated in order to update the narrowband communication link to another portion of the bandwidth. Accordingly the handshake signaling disclosed initialized for subsequent communication on the changed bandwidth.  <FIG(s). 3; para. 0009, 0028-0029>.
Claim(s) 5
Furman_618 teaches
	wherein the radio frequency characteristic derived from the initial signal pattern is different from a content to be transmitted. The ALE signaling is initiated in order to update the narrowband communication link to another portion of the bandwidth. Accordingly the handshake signaling disclosed would be implicitly different than the subsequent data communicated over the updated narrowband channel. That is, the narrowband link disclosed do not exclusively just for communicating the signaling as disclosed in FIGs. 2, 3, but rather is a initialization of signaling to change bandwidth for subsequent, different data to be communicated <FIG(s). 2, 3; para. 0009, 0028-0029>.

Claim(s) 11
Furman_618 teaches
	wherein at least one of both radios is enabled to be operated in the transmit mode and the receive mode. Both the first HF radio communications device 11 and second HF radio communications device 12 includes transceivers for two-way communication between each other. See FIG. 1 and 3 where at different steps each device can receive and transmit. <FIG(s). 1, 2, 3; para. 0016, 0029>.
Claim(s) 12
Furman_618 teaches
	wherein at least one of both radios is a transceiver. The first HF radio communications device 11 includes a first antenna 16, a first transceiver 15 coupled to the first antenna, and a first controller 13 coupled to the first transceiver. Similarly, the second HF radio communications device 12 includes a second transceiver 15 coupled to the second antenna and a second controller 14 coupled to the second transceiver. See FIG. 1 and 3 where at different steps each device can receive and transmit. <FIG(s). 1, 3; para. 0016>.
Claim(s) 3
Furman_618 teaches
	wherein the transmit mode comprises an initialization sub-mode in which 
the initial signal pattern is transmitted and   The link setup procedure includes sending wideband message probe  <FIG(s). 1, 2, 3; para. 0022-0023>.
a content sub-mode in which content is transmitted.  The link setup procedure includes the first controller updates the narrowband communication link by sending a narrowband link setup message to the second HF radio communications device. The setup message can be considered content. <FIG(s). 1, 2, 3; para. 0027>.
Claim(s) 8
Furman_618 teaches
	wherein the second radio is also configured to derive a content from the initial signal pattern. The receiving second radio receives the probe and derived at least one channel characteristic - a multipath value, a signal-to-noise ratio value, a profile noise value, an interference value, an available bandwidth value, a start of the available bandwidth value, and an occupancy value. In the case more than two values are found, a first value is considered the channel parameter, the second value is considered the RF characteristics and the third value is considered content. That is, some the identified values can be considered all of "content" "channel parameter" and "RF characteristic" because the adjectives (i.e., content, channel parameter, RF characteristic) used in the claim language are not necessarily exclusive.  <para. 0023>.
Claim(s) 9
Furman_618 teaches
	wherein at least the second radio is configured to analyze a waveform of the initial signal pattern. The receiving second radio analyzes the wideband message probe which may comprise a chirp waveform probe in order to get the least one channel characteristics <FIG(s). 3; para. 0022, 0029>.
Claim(s) 13, 18
Furman_618 teaches
	wherein the radio communication system is configured to automatically detect the signal bandwidth of the signal to be used for communication based by the radio communication system on the initial signal pattern. The link can be updated such that communication occur within a portion of a bandwidth of the wideband message probe and an associated frequency offset value. For example, subsequent communications over the link once established, would be performed within a 10 kHz of bandwidth with an offset of 7 KHz, i.e. centered at 12.0 kHz. <para. 0027>.
Claim(s) 15
Furman_618 teaches
	wherein the initial signal pattern is transmitted prior to transmitting content so that the initial signal pattern is used for initializing the communication. Wideband message probe, which is used in an operation to properly setup the communication link, is transmitted prior to the transmission of: a reverse wideband message probe, narrowband reply message, sending a narrowband link setup message, and subsequent messages once the link has been established. Any of the aforementioned transmission can be considered content. <FIG(s). 3; para. 0025-0027, 0029>.
Claim(s) 19
Furman_618 teaches
a first radio and a second radio, the first and second radios each configured to communicate with the other of the first and second radios,  A first HF radio communications device 11 and a second HF radio communications device 12 communicating between each other <FIG(s). 1; para. 0016>.
	wherein the radio communication system  
has a transmit mode in which an initial signal pattern is transmitted at the beginning of a communication via the first radio and First radio station sends, to the second radio station, a wideband message probe. For example, a chirp waveform probe, which setups subsequent communications and therefore is considered at the beginning of the subsequent communication <FIG(s). 1, 2, 3; para. 0022-0025>.
has a receive mode in which the initial signal pattern is received by the second radio,  Second radio station receives, from the first radio station, the transmitted wideband message probe. <FIG(s). 1, 2, 3; para. 0022-0025>.
wherein the initial signal pattern is transmitted before a communication is established between the first radio and the second radio, First radio station transmits an initial ALE signal across a particular HF frequency (channel) before both radios updates the communication link parameters, which implicitly includes configuring their transceivers to operate within the updated link and communicate over updated link <FIG(s). 2, 3; para. 0019-0022, 0025-0028>. 
	wherein the second radio is configured to derive at least one 
communication channel parameter and The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
a radio frequency characteristic from the initial signal pattern transmitted by the first radio,  The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe which is over a 24Khz band, such as a signal-to-noise ratio value, interference value, bandwidth start value which all can considered RF characteristics <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
	wherein the radio frequency characteristic derived from the initial signal pattern is assigned to a signal bandwidth of a signal to be used for communication between the first and second radios subsequent initial signal pattern transmission, and  Wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values includes a start of the available bandwidth value, and an occupancy value. In one embodiment, at least a portion of the wideband bandwidth characteristic is used to dictate configured of a desired operable portion of a band­width of the wideband message probe and an associated frequency offset value. (e.g., 10 kHz of bandwidth is available with an offset of 7KHz). The resulting changed bandwidth to be used in not known to the receiver prior to receiving the message <FIG(s). 1, 2, 3; para. 0023-0026, 0029>.
	wherein the second radio is configured to adjust its receiving parameters based on  
the radio frequency characteristic and  In one embodiment, at least a portion of the wideband bandwidth characteristic is used to dictate configured of a desired operable portion of a band­width of the wideband message probe and an associated frequency offset value. (e.g., 10 kHz of bandwidth is available with an offset of 7KHz) <FIG(s). 1, 2, 3; para. 0023-0026, 0029>.
the at least one communication channel parameter derived from the initial signal pattern,  The second radio station updates radio based on the least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0029>.
the second radio adjusting said receiving parameters without prior knowledge of the signal bandwidth to be used for communication between the first and second radios subsequent initial signal pattern transmission. The resulting changed bandwidth in the connection caused by the received message in not known to the receiver prior to receiving the message <FIG(s). 1, 2, 3; para. 0023-0026, 0029>.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Furman_618 (US20120040618) in view of Brommer_577 (US20170339577)
Claim(s) 10
Furman_618 does not explicitly teach
wherein at least one of both radios comprises a software-defined waveform platform.
However in a similar endeavor, Brommer_577 teaches
	wherein at least one of both radios comprises a software-defined waveform platform. A software defined radio beacon that automatically and sequentially generates waveforms simulating different wireless protocols to permit evaluation of the environment <FIG(s). 4; para. 0012, 0017, 0027, 0068-0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Furman_618 with the embodiment(s) disclosed by Brommer_577. One of ordinary skill in the art would have been motivated to make this modification in order to a system that can adequately characterize the RF environment and to be able to suggest optimization procedures and/or provide robust link connections between wireless points that does not interfere or degrade other signals in the environment. See Background, para. 0011, 0016.




Examiner’s Notes
Intended Use
Claim(s) 1, 13-15, 18-19: used for
The claim(s) includes intended use language (e.g., “operable,” “used for,” “used to,” “used by,” “for use,” “capable,” “intends,” and other equivalent language) that causes corresponding limitations to be suggested or optional (i.e., does not require steps to be performed and/or does not further limit a structure/configuration). Consequently, the claim does not necessarily require the corresponding limitation to be carried out, or be configured to be carried out (i.e., does not limit the scope of a claim), and is therefore not given any patentable weight. The Examiner recommends amending the claim(s) such that the limitation(s) explicitly occurs.
Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
With regards to the arguments on page 7:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

that is within the context of the added limitation in the independent claims:
wherein the initial signal pattern is transmitted before a communication is established between the 
first radio and the second radio,

The claimed limitation as identified above is does not correspond to the narrow interpretation as argued in the Remarks. That is, the claimed initial signal pattern is not necessarily the “very first signal” transmitted between the first and second radio; rather the claim limitation simply requires that the initial signal pattern is transmitted before a communication is established.
The language does not exclusive the possibility that a pre-initial signal is transmitted before the time the initial signal pattern is transmitted and therefore is not necessarily the “very first signal.” 
The language does not exclude the possibility that an intermediate signal is transmitted between the time the initial signal pattern is transmitted and the communication. 

“a communication” is not “any and all possible communication.” Rather “a communication” is referring to a particular communication.

“a communication” is not necessarily related to the subsequent “a signal bandwidth of a signal to be used for communication by the radio communication system”
The claimed invention would need further amendments to align itself with the Reply’s arguments of page 7. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
To clarify the Examiner’s opinion, the claims would need to require the initial signal pattern transmission is necessary to establish the “a communication” and otherwise communication between the radios would be impossible. Furthermore, claim language that refers to a particular “a communication” does not include any and all possible communication, rather the claim text is effectively stating that an initial signal pattern is required for this particular “a communication.” As currently claimed, the claims simply require that the pattern is transmitted “before” which is a temporal condition and is not a condition that effectively requires that the pattern be transmitted in order to achieve possible communication where otherwise it was not possible.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415